Citation Nr: 1643931	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a head injury to include concussion and cerebellar/spinocerebellar degeneration. 

2.  Entitlement to service connection for degenerative joint disease of the cervical spine (claimed as neck/spine injury).

3.  Entitlement to service connection for lower back/thoracolumbar spine injury.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1953 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A head injury to include concussion and cerebellar/spinocerebellar degeneration is as likely as not attributable to service.

2.  Degenerative joint disease of the cervical spine is as likely as not attributable to service.

3.  Lower back/thoracolumbar spine injury is as likely as not attributable to service.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a head injury to include concussion and cerebellar/spinocerebellar degeneration are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for lower back/thoracolumbar spine injury are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.




ANALYSIS

The Veteran appeals the denial of service connection for a head injury to include concussion and cerebellar/spinocerebellar degeneration, degenerative joint disease of the cervical spine (claimed as neck/spine injury) and lower back/thoracolumbar spine injury.  He claims that his disabilities were caused by an in service motor vehicle accident near the Korean DMZ in the spring of 1955.  He contends that his disabilities started in service and have continued since that time.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a head injury to include concussion and cerebellar/spinocerebellar degeneration, degenerative joint disease of the cervical spine (claimed as neck/spine injury) and lower back/thoracolumbar spine injury.  To that end, while most of the Veteran's service treatment records have been deemed unavailable, the Veteran has presented lay evidence of an in-service motor vehicle accident which resulted in head, cervical spine and lower back problems.  He is competent to report head and spinal problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds no evidence impeaching the Veteran's description of the in-service accident and, thus, the Board accepts as true that the accident and injury occurred as reported by the Veteran.  

Furthermore, in June 2012, Dr. G stated that he treated the Veteran for chronic head, neck and lower back complaints.  One of the most significant structural issues present in the Veteran's case he stated was moderately severe anterior head carriage which puts much greater strain and load on the muscles and tissues of the posterior cervical spine.  The increased tension created a significant loss of cervical range of motion and a moderate degree of degenerative joint disease between C5/6 and C6/7.  He had frequently seen this type of cervical curvature as a result of a motor vehicle accident and he noted that the Veteran related a history of significant trauma surrounding a jeep rollover during the Korean War in which his head and neck were forcefully compressed.  In his practice, Dr. G stated that he often sees the effects of long past trauma causing significant pain and disability and that while it is impossible to make a causal connection it seems probable that the Veteran's service related trauma significantly contributed to his current disability.  

Dr. G further noted in October 2014 that the Veteran's most persistent complaints were of cervical tension and pain and intermittent dizziness.  He stated that the Veteran's cervical range of motion remains significantly restricted and that these complaints are traced back to a jeep accident when he was serving in Korea.  Recently, Dr. G noted that a scar on the top of the Veteran's skull became visible as his hair had thinned.  The Veteran thought that this was the likely area of impact from the accident and Dr. G found that his cervical spine seemed resistant to treatment which is consistent with a traumatized area.  

In December 2014, Dr. S rendered a diagnosis of old skull fracture likely sustained after injury during the Korean War.  Dr. S further expressed in September 2016 that he had treated the Veteran for problems related to a prior skull fracture, chronic neck pain and chronic tailbone pain.  Dr. S believed that the injuries were related to the vehicle injury trauma sustained during service in the Korean War in 1955 and have resulted in increased disability over the years.  

Although the Veteran's head, cervical spine and lower back/thoracolumbar spine disabilities were not formally diagnosed in service, his statements in conjunction with the opinions from  Dr. G and Dr. S place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, the claims for service connection claims are granted.  


ORDER

Entitlement to service connection for a head injury to include concussion and cerebellar/spinocerebellar degeneration is granted.  

Entitlement to service connection for degenerative joint disease of the cervical spine (claimed as neck/spine injury) is granted.  

Entitlement to service connection for lower back/thoracolumbar spine injury is granted.  


 

______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


